DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2019-0089869 filed in Korean Intellectual Property Office (KIPO) on July 24, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on October 13, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informality:
In claim 1, lines 14-17, “forming a plurality of grooves respectively opening upper surfaces of the lower layers by etching the upper layers, the second stack structure, and the first stack structure, which overlap with the reference region, using the mask pattern as an etch barrier” should read --forming a plurality of grooves respectively opening upper surfaces of the lower layers by etching the upper layers, the second stack structure, and the first stack structure, using the mask pattern as an etch barrier, a plurality of grooves respectively overlapping corresponding reference regions-- (emphasis added) for clarity. A support can be found in Figs. 9-11 and the description thereof of the Applicant’s original disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee US 2017/0033117.
Regarding claim 1, Lee teaches a method of manufacturing a semiconductor memory device (e.g., Figs. 8A-12B), the method comprising: 
5forming a first stack structure (e.g., SG1, Figs. 8A-8B, [86]) including a plurality of lower layers (e.g., layers (131, 133) of SG1, Figs. 8A-8B) stacked in a vertical direction (e.g., direction III, Figs. 8A-8B); 
forming a second stack structure (e.g., SG2 and/or SG3 (w/o the uppermost layer 131), Figs. 8A-8B, [86]) including a plurality of intermediate layers (e.g., layers (131, 133) of SG2 and/or SG3 (w/o the uppermost layer 131), Figs. 8A-8B) stacked in the vertical direction on the first stack structure; 
10forming a third stack structure (e.g., SG4 and the uppermost layer 131 of SG3, Figs. 8A-8B, [86]) including a plurality of upper layers (e.g., layers (131, 133) of SG4 and the uppermost layer 131 of SG3, Figs. 8A-8B) stacked in the vertical direction on the second stack structure; 
etching the third stack structure such that reference regions (e.g., STA2, STA3, STA4, Figs. 8A-8B, [92]) respectively exposing upper surfaces of the upper layers are defined; 
forming a mask pattern (e.g., 141P1, Figs. 9A-9C, [97]) including openings (e.g., OP1A, OP1B, OP1C, Figs. 9A-9B, [97]) opening the reference i5regions on the third stack structure; and 
forming a plurality of grooves (e.g., grooves including STA2’’’, STA3’’’, STA4’’’ (the reference character STA3’’’ in the opening OP3C is an editorial mistake, and thus has been corrected as STA4’’’), Figs. 11A-11C, [104], [105]) respectively opening upper surfaces of the lower layers by etching the upper layers, the second stack structure, and the first stack structure, which overlap with the reference region (e.g., Figs. 9A-Figs. 11C), using the mask pattern as an etch barrier (e.g., Figs. 9A-Figs. 11C), wherein the plurality of grooves 20are formed such that a plurality of steps (e.g., STA2’’’, STA3’’’, STA4’’’, Figs. 11A-11C, [104], [105]) are formed along sidewalls of the grooves.  
Regarding claim 2, Lee teaches the method of claim 1, wherein each of the steps includes two or more layers (e.g., layers including 131 and 133, Figs. 11A-11C) consecutively stacked among the upper layers, the 25intermediate layers, and the lower layers.  
Regarding claim 3, Lee teaches the method of claim 2, wherein the forming of the plurality of grooves includes: etching the two or more layers through the openings (e.g., Figs. 9A-9C, [97], [99]); 5performing a trimming process of expanding areas of the openings (e.g., Fig. 10A, [101]); re-etching the two or more layers exposed through the expanded openings (e.g., Figs. 10A-10C, [102]); and repeating the trimming process and the re-etching of the two or more layers (e.g., Figs. 11A-11C, [103]-[105]) until the lower layers (e.g., layers (131, 133) of SG1, Figs. 11A-11C) are respectively exposed.  
Regarding claim 4, Lee teaches the method of claim 1, wherein the steps define a first step structure (e.g., one portion of each of STA2’’’, STA3’’’ and STA4’’’, Figs. 11A-11C) and a second step structure (e.g., the other portion of each of STA2’’’, STA3’’’ and STA4’’’, Figs. 11A-11C) along sidewalls of each of the grooves, the first and second step structures of each of the grooves facing each other (e.g., Figs. 11A-11C).
Regarding claim 5, Lee teaches the method of claim 1, wherein the steps are formed at the same height (e.g., Figs. 11A-11C).
Regarding claim 6, Lee teaches the method of claim 1, wherein the upper layers (e.g., layers (131, 133) of SG4 and the uppermost layer 131 of SG3, Figs. 8A-8B) include a first 20upper layer (e.g., the uppermost layer 131 of SG3) disposed in the lowermost layer of the third stack structure and two or more second upper layers (e.g., layers (131, 133) of SG4) stacked in the vertical direction on the first upper layer, wherein, while the third stack structure is being etched, an upper groove (e.g., groove including STA1) opening an upper surface of the first upper layer (e.g., the uppermost layer 131 of SG3) in the third stack 25structure, and a plurality of upper steps (e.g., steps of STA1) configured with the second upper 39PA3910-1Clayers are formed along a sidewall of the upper groove (e.g., Figs. 8A-8B).
Regarding claim 8, Lee teaches the method of claim 6, wherein, while the upper groove is being formed, a plurality of preliminary grooves (e.g., grooves including STA2, STA3 and STA4, Figs. 8A-8B), spaced apart from each other in a first direction (e.g., direction I, Figs. 8A-8B) from the upper groove are defined in the third stack structure, 10wherein, while the plurality of grooves are being formed, the preliminary grooves are exposed through the openings of the mask pattern (e.g., Figs. 9A-9C, [99]), and the upper groove is protected by the mask pattern (e.g., Figs. 9A-9C, [97], [100]).  
Regarding claim 9, Lee teaches the method of claim 8, wherein the preliminary grooves are 15arranged in a line in the first direction (e.g., line Y-Y of the direction I, Figs. 9A-9C).  
Regarding claim 11, Lee teaches the method of claim 1, wherein the mask pattern blocks partial regions of the third stack structure (e.g., regions of the third stack structure discussed above, which include STA1 and are blocked by 141P1, Figs. 9A-9C, [97], [100]), which are disposed at the periphery of the reference regions (e.g., STA2, STA3, STA4, Figs. 8A-8B), wherein, while the plurality of grooves are being formed, the partial regions of the third stack structure remain at the periphery of the grooves (e.g., Figs. 9A-11C).
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee US 2017/0033117 (an alternative interpretation is used in rejection).
Regarding claim 1, Lee teaches a method of manufacturing a semiconductor memory device (e.g., Figs. 8A-12B), the method comprising: 
5forming a first stack structure (e.g., SG2, Figs. 8A-8B, [86]) including a plurality of lower layers (e.g., layers (131, 133) of SG2, Figs. 8A-8B) stacked in a vertical direction (e.g., direction III, Figs. 8A-8B); 
forming a second stack structure (e.g., SG3 (w/o the uppermost layer 131), Figs. 8A-8B, [86]) including a plurality of intermediate layers (e.g., layers (131, 133) of SG3 (w/o the uppermost layer 131), Figs. 8A-8B) stacked in the vertical direction on the first stack structure; 
10forming a third stack structure (e.g., SG4 and the uppermost layer 131 of SG3, Figs. 8A-8B, [86]) including a plurality of upper layers (e.g., layers (131, 133) of SG4 and the uppermost layer 131 of SG3, Figs. 8A-8B) stacked in the vertical direction on the second stack structure; 
etching the third stack structure such that reference regions (e.g., STA2, STA3, STA4, Figs. 8A-8B, [92]) respectively exposing upper surfaces of the upper layers are defined; 
forming a mask pattern (e.g., 141P1, Figs. 9A-9C, [97]) including openings (e.g., OP1A, OP1B, OP1C, Figs. 9A-9B, [97]) opening the reference i5regions on the third stack structure; and 
forming a plurality of grooves (e.g., grooves etched using OP3A, OP3B and OP3C, Figs. 11A-11C, [104], [105]) respectively opening upper surfaces of the lower layers by etching the upper layers, the second stack structure, and the first stack structure, which overlap with the reference region (e.g., Figs. 9A-Figs. 11C), using the mask pattern as an etch barrier (e.g., Figs. 9A-Figs. 11C), wherein the plurality of grooves 20are formed such that a plurality of steps (e.g., steps formed by etching SG2 and SG3 and/or SG4, Figs. 11A-11C) are formed along sidewalls of the grooves.  
Regarding claim 6, Lee teaches the method of claim 1, wherein the upper layers (e.g., layers (131, 133) of SG4 and the uppermost layer 131 of SG3, Figs. 8A-8B) include a first 20upper layer (e.g., the uppermost layer 131 of SG3) disposed in the lowermost layer of the third stack structure and two or more second upper layers (e.g., layers (131, 133) of SG4) stacked in the vertical direction on the first upper layer, wherein, while the third stack structure is being etched, an upper groove (e.g., groove including STA1) opening an upper surface of the first upper layer (e.g., the uppermost layer 131 of SG3) in the third stack 25structure, and a plurality of upper steps (e.g., steps of STA1) configured with the second upper 39PA3910-1Clayers are formed along a sidewall of the upper groove (e.g., Figs. 8A-8B).
Regarding claim 7, Lee teaches the method of claim 6, wherein a height from a bottom to a top of each of the steps (e.g., steps formed by etching SG2 and SG3 and/or SG4, Figs. 11A-11C) is formed greater than that of each of the upper steps (e.g., steps of STA1, Figs. 8A-8B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0033117.
Regarding claim 10, Lee (e.g., embodiment of Figs. 8A-12B) teaches the method of claim 8 as discussed above.
Lee (e.g., embodiment of Figs. 8A-12B) does not explicitly teach wherein the preliminary grooves are arranged to be spaced apart from each other in a second direction.  
Lee (e.g., embodiment of Figs. 13A-13C), however, recognizes that wherein the preliminary grooves (e.g., OP1B’, OP1C’, Fig. 13A, [119]) are arranged to be spaced apart from each other in a second direction (e.g., direction II, Fig. 13A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by the embodiment of Figs. 13A-13C of Lee with that taught by the embodiment of Figs. 8A-12B of Lee to arrive at the claimed invention for the purpose of obtaining height differences of the stepped structures in the first direction and the second direction, thereby enhancing the device performance, for example (e.g., Lee, [126]-[128]).
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        September 7, 2022